DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/748,745 filed on 21 January 2020, and interview with Applicant on 13 January 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andy M. Han (Reg. No. 60,266) on 13 January 2021.
The application has been amended as follows: 
Claim 1:  “…preventing a movement of the handguard along the barrel of the firearm,
wherein the QD lever has a base end and an actuation end opposite the base end with the base end coupled to the fastener, and 
wherein an outer contour of the base end is shaped such that: 
when the QD lever is at the releasing position, the base end is not engaged with the barrel nut and, 
when the QD lever is at the locking position, the base end is received in an indentation on the barrel nut to engage with the barrel nut.”
Claim 2 is canceled.
Claim 8: “…a barrel nut of the firearm and unlock the handguard from the barrel nut,
wherein the QD lever has a base end and an actuation end opposite the base end, and 
wherein an outer contour of the base end is shaped such that: 
when the QD lever is at the releasing position, the base end is not engaged with the barrel nut and, 
when the QD lever is at the locking position, the base end is received in an indentation on the barrel nut to engage with the barrel nut.”
Claim 11 is canceled.
Claim 16:  “…handguard configured with a slit extending along the longitudinal axis of the handguard between the front end and the back end; 
a locking mechanism coupled to the handguard, the locking mechanism comprising a QD lever configured to lock the handguard to a barrel nut of the firearm and unlock the handguard from the barrel nut; and
a barrel nut,
wherein the QD lever is pivotably received in the slit of the handguard to pivot between a releasing position and a locking position, 
 wherein the handguard further has a physical feature configured to lock the QD lever in the locking position,
wherein an outer surface of the barrel nut is configured with an indentation,
wherein the QD lever has a base end and an actuation end opposite the base end with the base end coupled to the fastener, and 
wherein an outer contour of the base end is shaped such that: 
when the QD lever is at the releasing position, the base end is not engaged with the barrel nut, and 
when the QD lever is at the locking position, the base end is received in the indentation on the barrel nut to engage with the barrel nut.
Claim 20 is canceled.

Allowable Subject Matter
Claims 1, 3-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the details of the quick-detach handguard where the QD lever interacts with an indentation on the barrel nut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641